MEMORANDUM OPINION
The defendant was convicted of Sodomy in the First Degree in a trial without a jury before the circuit court.
We allow review on the issues raised in the petition for review that the trial court erroneously admitted hearsay declarations of the alleged victim and that the defendant’s state and federal confrontation rights were denied.
This case presents the same issues raised and decided in State v. Campbell, 299 Or 633, 705 P2d 694 (1985).
The Court of Appeals is reversed and the case remanded to the trial court for further proceedings not inconsistent with the decision in State v. Campbell, supra.